t c memo united_states tax_court herman e and sheri l villarroel petitioners v commissioner of internal revenue respondent docket no filed date herman e villarroel and sheri l villarroel pro_se matthew j fritz for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the issues for decision are whether petitioners are required to include in their gross_income any amount of a distribution from a qualified_stock bonus plan whether the amount of the distribution which must be included in their gross_income if any is subject_to the sec_72 additional tax and the amount and character of the gain that petitioners are required to include in their gross_income from the subsequent sale of a portion of the distributed stock some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in terrace park ohio on the date the petition was filed in this case all references to petitioner in the singular are to sheri l villarroel petitioner worked as an employee of oral b laboratories oral b a subsidiary of the gillette company gillette for at least years as of date by reason of her length of employment petitioner was eligible to participate in gillette's employee_stock_ownership_plan esop when it was established in gillette made automatic contributions to the esop on her behalf she was not permitted to make any contributions to the esop on her own behalf the contributions and the earnings on the contributions were invested in a special class of gillette stock called series c esop convertible preferred_stock esop_stock petitioner's account balance vested when she completed years_of_service petitioner decided to terminate her employment with oral b in date on a distribution request form dated date petitioner elected to receive payment of her entire account balance in the form of gillette common_stock plus the cash_value of any fractional shares of such stock as of date the account had shares of esop_stock which were convertible into shares of gillette common_stock on or about date the plan distributed to petitioner shares of gillette common_stock with a fair_market_value of dollar_figure per share at the time of distribution for a total fair_market_value of dollar_figure the distribution also included cash in the amount of dollar_figure representing the cash_value of her fractional share of gillette common_stock plus the cash_value of the dividends accumulated in her account between date and the date of the distribution petitioner did not receive the cash because an equal amount was withheld for federal_income_tax purposes petitioner sold a number of shares of gillette common_stock for dollar_figure on date on their return the amount of dollar_figure in the statutory_notice_of_deficiency respondent allowed petitioners a withholding credit in petitioners reported the entire proceeds from this sale as capital_gain they did not report the distribution from the esop on their return in the statutory_notice_of_deficiency respondent determined that petitioner had received a taxable_distribution in the amount of dollar_figure which was subject_to the sec_72 10-percent additional tax on qualified_retirement_plan distributions the first issue for decision is whether petitioners are required to include in their gross_income any amount of the distribution of petitioner's esop account in general an esop is defined as a stock_bonus_plan which meets the requirements of sec_401 sec_4975 petitioners argue that petitioner's gillette esop account was not a retirement account because it was set up without her knowledge or consent and she had no choice in participating in the plan however they introduced no documentary_evidence which supports their position to the contrary letters received by petitioner as an esop participant from the plan as well as other documents submitted as evidence of her account balance convince us that the gillette esop was a qualified_stock bonus plan and we so conclude sec_402 generally provides that any amount actually distributed from a sec_401 qualified_stock bonus plan shall be taxable to the distributee as provided in sec_72 under sec_72 the amount included in gross_income equals the amount distributed to the distributee less the amount of any investment ie contributions made by the distributee since petitioner made no contributions to her account the amount includable under sec_72 in the absence of any exceptions would be equal to the total amount of the distribution however sec_402 provides net_unrealized_appreciation -- a amounts attributable to employee contributions -- b amounts attributable to employer contributions --for purposes of sec_402 and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation c determination of amounts and adjustments --for purposes of sec_402 and b net_unrealized_appreciation and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary d lump sum distribution --for purposes of sec_402 the term lump sum distribution has the meaning given such term by sec_402 without regard to sec_402 the phrase securities_of_the_employer_corporation includes shares of stock of a parent or subsidiary_corporation of the employer_corporation sec_402 the net_unrealized_appreciation nua in the securities is the excess of the fair_market_value of such securities at the time of distribution over the cost or other basis of such securities to the plan sec_1_402_a_-1 income_tax regs petitioner's distribution constitutes a lump sum distribution because her entire account balance was distributed to her during her taxable_year on account of her separation_from_service sec_402 petitioners are therefore entitled to exclude from their gross_income an amount equal to the nua in the shares of gillette common_stock which were distributed to petitioner this amount was determined by respondent from information reported by the distributor to be dollar_figure we find respondent's determination on this point to be correct and reject petitioners' arguments to the contrary based on the record we find that petitioners failed to report a distribution from the gillette esop in the amount of dollar_figure of which dollar_figure is attributable to the nua in the gillette common_stock accordingly we hold that they are required to include in their gross_income the portion of the distribution dollar_figure which is not attributable to the nua this amount equals the sum of the cash distributed in the amount of dollar_figure and dollar_figure the later figure is the excess of the fair_market_value of the stock at the time of the distribution over the nua in the stock in the amount of dollar_figure petitioner's basis in the stock for purposes of her subsequent sale of the stock is equal to the amount of such excess see sec_1_402_a_-1 income_tax regs the second issue for decision is whether the amount of the distribution which must be included in petitioners' gross_income is subject_to the sec_72 additional tax sec_72 provides imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the term qualified_retirement_plan includes any plan described in sec_401 which includes qualified_stock bonus plans such as the gillette esop sec_4974 sec_72 provides exceptions to the imposition of the additional tax with respect to certain distributions petitioners however have not proved that any exception applies in their case we therefore hold that the portion of the distribution which we held must be included in their gross_income is subject_to the sec_72 additional tax the third issue for decision is the amount and character of the gain petitioner must recognize from her sale of a portion of the gillette common_stock sec_61 includes as gross_income gains derived from dealings in property such as the sale of stock the amount of the gain is the excess of the amount_realized from the sale over the adjusted_basis of the property at the time of the sale sec_1001 the entire amount of the gain determined under sec_1001 is recognized in the year of the sale with certain exceptions not applicable in this case sec_1001 the amount_realized from the sale is the sum of any money received plus the fair_market_value of any property received sec_1001 in this case the amount_realized by petitioner from the date sale of gillette common_stock is dollar_figure in order to calculate the gain on the sale we must first determine petitioner's adjusted_basis in the shares which were sold on date petitioner's adjusted_basis in each share was dollar_figure although the precise number of shares that were sold on date is not revealed in the record petitioner testified that the fair_market_value of the shares at the time they were sold was approximately dollar_figure per share based on her credible testimony and the fact that the shares were sold only week after the distribution at which time ie the time of distribution the fair_market_value was dollar_figure per share we accept her estimate of the fair_market_value of gillette common_stock on date after dividing the proceeds of the sale dollar_figure by the fair_market_value of the stock approximately dollar_figure we find that petitioner sold shares on date therefore the adjusted_basis in the this amount is calculated by dividing petitioner' sec_4 aggregate basis in the gillette common_stock dollar_figure by the total number of shares shares equals dollar_figure and the amount of gain realized from the sale equals dollar_figure finally we must decide the character of the gain which must be recognized from the date sale the amount of the gain attributable to the nua in the shares of stock at the time of the distribution is treated as gain from a capital_asset held for more than year sec_1_402_a_-1 income_tax regs see revrul_81_122 1981_1_cb_202 see also notice_98_ 1998_17_irb_5 the amount of the gain which exceeds the nua at the time of distribution constitutes short-term_capital_gain since petitioner's post-distribution holding_period was not more than year sec_1_402_a_-1 income_tax regs see revrul_81_122 supra see also notice_98_24 supra accordingly we hold that petitioners must recognize long-term_capital_gain in the amount of dollar_figure and short-term_capital_gain in the amount of dollar_figure from petitioner's date sale of gillette common to reflect the foregoing decision will be entered under rule this amount is calculated by subtracting the adjusted basis of the shares sold dollar_figure from the amount_realized from the sale dollar_figure
